Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/22 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, its dependent, 34, its dependent and 53 are claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “threading a suture through at least one of the plurality of arms …” is not in the specification. According to applicant’s specification paragraphs [0102] and [0110] this limitation exists for device in Figs. 15C-K and 16. Applicant had previously elect to exam Figs. 15A-B. There no where in the specification disclose the device in Figs. 15A-B has this limitation. Examiner interprets the claims as reading on Figs. 15A-B and Figures 15A-B do not have this feature. The specification does not disclose that all device with arm such as device in Figs. 15A-B has this feature. Paragraphs [0102] and [0110] discloses Figs. 15C-K and 16, the paragraph discloses that “suture attachment points may also be included in the arms/articulations…” therefore some devices with arm like Figs. 15A-B might not has suture attachment points. Regarding claims 21 and 53, limitation “asymmetry about two or more axes…” is not in the specification. As seen in the Figure below, if one to cut the device in half in the z plane direction as show by broken arrow the top and the bottom half is symmetrical as show by the arrow. The top and bottom arm is the same therefore when cut in half it is symmetrical instead of asymmetrical. It is not possible to have more than two axes asymmetry. Regarding claim 34, limitation “implant having an asymmetrical shape” is not in the specification. Since cut in half that has the top and bottom look the same then it is not asymmetrical shape. Examiner suggest amend the claim to claim “asymmetry about two axes” to overcome 112 rejection for this limitation. 


    PNG
    media_image1.png
    501
    593
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner interprets they are to be the same. Regarding 37, it appears in the Figures 15A-B, the open configuration of the radiopaque marker is on the spherical end, but there is no spherical ends in the independent claims. It is unclear if it is possible to have the open configuration in the non-spherical end or in any section of the implant. The longer shape of 222 is the open configuration. In Figs. 15A-B shows that the spheres have elongated shape element 222. Nowhere in specification disclose that on the non-spherical arm the element 222 could be elongate to an open configuration. It is unclear if applicant claim the previous selected Figs. 15A-B. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claims 34 and 41-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chesbrough et al. (US 7,424,320).

	3.	Addressing claims 34, Chesbrough discloses an implantable, open-architectural bioresorbable implant for positioning within a cavity formed in a breast of a patient’s body during a lumpectomy procedure, the implant having an asymmetrical shape, the implant comprising:
a center portion (see Figs. 3, 4A-C and 5D-E; center portion is element 54); 
a plurality of arms emanating from the center portion, wherein a first arm of the plurality of arms emanates along a first axis of the implant and is orthogonal to a second arm of the plurality of arms emanating along another axis of the implant, and wherein the first arm of the plurality of arms has a first size and/or a first shape and the second arm of the plurality of arms has a second size and/or a second shape different from the first size and/or first shape, and differences between the first and second arms aid in marking, orientating, or identifying a specific anatomical orientation of the implant relative to the patient's body during a subsequent imaging procedure. (see Figs. 3, 4A-C and 5D-E; arms are about 90 degree angle from each other (orthogonal); one arm is bit slimmer and longer).

    PNG
    media_image2.png
    497
    678
    media_image2.png
    Greyscale


4.	Addressing claims 41-42, Chesbrough discloses:
a third one of the plurality of arms having a third size and/or third shape different from the first size and/or first shape and the second size and/or second shape (see Figs. 3, 4A-C and 5D-E; each arms are slightly slimmer and longer than other one and has slightly different shape);
wherein the first arm is shorter than the second arm (see Figs. 3, 4A-C and 5D-E).

5.	Claim 53 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chesbrough et al. (US 6,575,991).

	6.	Addressing claim 53, Chesbrough discloses an implant comprising:
a center portion (see Figs. 6-7; center portion is the ball shape); 
three pairs of arms emanating from the center portion, each pair of arms lying along a respective one of x, y, and z axes of the implant, wherein the implant is asymmetrical about two or more axes of the implant, and wherein the asymmetry about two or more axes of the implant aids in marking, orientating, or identifying a specific anatomical orientation of the implant relative to the patient’s body during a subsequent imaging procedure (see Figs. 6-7). 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chesbrough et al. (US 7,424,320) and in view of Foerster et al. (US 6,228,055 (provided in the IDS)). 

9.	Addressing claim 43, Chesbrough does not disclose enlarged spherical end portion of the arms. In the same field of endeavor, Foerster discloses several arms includes an enlarged spherical end portion (see Fig. 18; Foester also disclose arms at orthogonal position). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chesbrough to have arms includes an enlarged spherical end portion as taught by Foerster because this design help clearly delineate the end points of the marker during imaging and help prevent migration. Applicant argues 

Allowable Subject Matter

Claims 44 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 05/31/22 have been fully considered but they are not persuasive. Applicant argues claim 37 has been amended to overcome the 112 rejection. Applicant’s argument is not persuasive because the amendment does not overcome the rejection. The amendment for claim 37 does not address the 112 issue examiner raised. There is no “spherical end” in the claim. Amended claim 34 is being rejected by new reference. Applicant argues the reference does not disclose “three pairs of arms emanating from the center portion, each pair of arms lying along a respective one of x, y, and z axes of the implant, wherein the implant is asymmetrical about two or more axes of the implant”. Applicant’s argument is not persuasive because Chesbrough (US 6,575,991) discloses this limitation in Figs. 6-7. As see in Figure below the arrows and lines represent x and y axes. One can see in Fig. 6 there are 7 arms and in Fig. 7 there are 8 arms emanate from center portion (the ball 62 is center portion with hair/arm 64 emanating; 72 is the center with finger/arm 74 emanating from it) so there are more than 3 pairs of arm. One can see that from the left and right of the y axes and top and bottom of the x axes the Figures are not the same so they are asymmetrical about the x and y axes. In Fig. 7, the arms 74 has a different bend; however it does emanating from center 72 and part of the these arms do lie along the axes x and y. 

    PNG
    media_image3.png
    541
    448
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    590
    424
    media_image4.png
    Greyscale

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,853,366 (see Fig. 3A, orthogonal arms); US 6,234,177 (see Fig. 4A, element 42; arms with sphere).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793